Citation Nr: 0721925	
Decision Date: 07/20/07    Archive Date: 08/02/07

DOCKET NO.  05-09 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.

2.  Entitlement to service connection for a left knee 
disorder.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel
INTRODUCTION

The veteran served on active duty from November 2001 to 
December 2002, with additional service in the Reserves.  This 
matter comes before the Board of Veterans' Appeals (Board) on 
appeal from the Department of Veterans Affairs (VA) Regional 
Office in Oakland, California (RO).

In connection with this appeal, the veteran testified at a 
hearing before the undersigned Veterans Law Judge sitting at 
the RO in March 2007; a transcript of the hearing is 
associated with the claims file.


FINDINGS OF FACT

1.  The veteran does not have a current diagnosis of a right 
knee disorder.

2.  The veteran does not have a current diagnosis of a left 
knee disorder.


CONCLUSIONS OF LAW

1.  A right knee disorder was not incurred in, or aggravated 
by, active military service.  38 U.S.C.A. §§ 1110, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.303 (2006).

2.  A left knee disorder was not incurred in, or aggravated 
by, active military service.  38 U.S.C.A. §§ 1110, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claims for entitlement to 
service connection for a right knee disorder and for a left 
knee disorder, VA has met all statutory and regulatory notice 
and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2006).  Prior to 
initial adjudication of the veteran's claim, a letter dated 
in February 2004 satisfied the duty to notify provisions; an 
additional letter was sent in March 2006.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  Further, the purpose behind 
the notice requirement has been satisfied because the veteran 
has been afforded a meaningful opportunity to participate 
effectively in the processing of his claim, to include the 
opportunity to present pertinent evidence.  

The veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The 
veteran was also accorded a VA examination in March 2004.  
38 C.F.R. § 3.159(c) (4).  There is no indication in the 
record that any additional evidence, relevant to the issues 
decided herein, is available and not part of the claims file.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there 
is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of the case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).   

Service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In order to 
establish service connection for the veteran's claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of inservice incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed inservice disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

The veteran's service medical records show that the veteran 
was involved in a ship incident in June 2002, in which he 
sustained a head laceration.  He asserts that from that time 
forward, he has experienced chronic bilateral knee pain.  To 
that end, the incident report from the event in question, and 
associated medical records, do not reflect that the veteran 
reported knee pain at the time of the incident.  However, a 
July 2002 service medical record shows that the veteran 
reported injuring his knees at that time, and currently 
experienced localized bilateral knee pain under the knee 
caps, which became worse in cold weather.  Objective physical 
examination found no swelling or effusion, and full range of 
motion of the knees, with no pain.  The assessment was post-
traumatic patellar pain bilaterally.  Additionally, a March 
2003 service medical record also notes that the veteran 
reported right knee pain in the infrapatellar tendon area, 
estimated it as a 6 or 7 on a pain scale of 1 to 10, but 
denied swelling or instability.

A VA medical examination was conducted in March 2004 in 
connection wit h the veteran's compensation claim.  At that 
time, the veteran reported bilateral knee pain, which was 
relieved with ibuprofen.  He denied weakness, stiffness, 
swelling, or locking.  Physical examination found no 
tenderness, erythema, warmth, swelling or effusion, and no 
pain with range of motion.  The diagnosis was bilateral knee 
pain; the examination report notes that the veteran had been 
informed that x-rays were needed for the examination, but 
that the veteran did not complete them.  When a claimant 
fails to report for an examination scheduled in conjunction 
with an original compensation claim, in whole or in part, the 
claim shall be rated based on the evidence of record.  See 38 
C.F.R. §§ 3.158, 3.655 (2006).

In a May 2004 letter, the veteran's private physician stated 
that the veteran never had medical complaints pertaining to 
his knees prior to his June 2002 ship incident, and that 
since that time, he developed chronic bilateral knee pain.  
The physician concluded that for these reasons, the veteran's 
bilateral knee pain did not preexist service, and was 
certainly incurred in service.  A June 2004 private treatment 
record noted that the veteran reported bilateral knee pain, 
decreased range of motion, and occasional crepitus.  However, 
physical examination was benign, and x-rays were pending.

Despite the above evidence that the veteran has experienced 
bilateral knee pain since the June 2002 ship incident, 
service connection for a right knee disorder or for a left 
knee disorder is not warranted.  As noted, a successful 
service connection claim must show medical evidence of a 
current disability, evidence of inservice incurrence of a 
disease or injury, and a nexus between the claimed inservice 
disease or injury and the current disability.  Hickson, 12 
Vet. App. at 253.  Although there is evidence that the 
veteran was treated for bilateral knee pain in service and 
subsequent to service, there are no private or VA medical 
records to establish that he has a diagnosable disorder of 
either knee.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) (Court stated "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability," and 
held "[i]n the absence of proof of a present disability[,] 
there can be no valid claim"); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143-44 (1992).  Although the Board does not 
discount the veteran's private physician's May 2004 
statement, relating the veteran's bilateral knee pain to his 
military service, pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not 
constitute a disability for which service connection may be 
granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999), appeal dismissed, 259 F.3d 1356 (Fed. Cir. 2001).  

With regard to the statements submitted by the veteran, his 
wife, and others on behalf of the veteran's claim, the Board 
does not doubt their sincerity in asserting that the veteran 
has a bilateral knee disability.  However, as lay persons 
without the appropriate medical training and expertise, they 
are not competent to provide a probative opinion on a medical 
matter, to include the diagnosis of a specific disability.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a layperson is 
generally not capable of opining on matters requiring medical 
knowledge).  Should the veteran be diagnosed with a right 
and/or left knee disorder linked to service, he may file an 
application to reopen his claim for service connection for a 
right knee disorder and/or a left knee disorder.

Because the objective medical evidence of record does not 
show that the veteran currently has a diagnosed right knee 
disorder or a diagnosed left knee disorder, the preponderance 
of the evidence is against his claim.  As such, the benefit 
of the doubt doctrine is inapplicable, and the claim must be 
denied.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for a right knee disorder is denied.

Service connection for a left knee disorder is denied.



____________________________________________
CHARLES E. HOGEBOOM
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


